IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0652
                            Filed December 9, 2015


STATE OF IOWA,
     Plaintiff-Appellant,

vs.

STACEY MARIE HAGGE,
     Defendant- Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Phillip J. Tabor,

District Associate Judge.



      The State appeals from the district court’s grant of Stacey Hagge’s motion

to suppress. REVERSED AND REMANDED.



      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellant.

      Robert J. McGee of Robert J. McGee, P.C., Clinton, for appellee.




      Considered by Danilson, C.J., and Mullins and McDonald, JJ. Tabor, J.,

takes no part.
                                             2


DANILSON, Chief Judge.

       The State sought interlocutory appeal from the district court’s grant of

Stacey Hagge’s motion to suppress. The supreme court granted the request and

transferred the matter to this court.1 We conclude the district court erred in

granting the motion to suppress, and we reverse and remand for further

proceedings.

       The district court found these facts:

               Officer Anthony Stone has been a Clinton Police Department
       officer for 14 years. In that time he has become a senior Field
       Training Officer for the Clinton Police Department, and he currently
       is the Department’s trainer for Field Sobriety Tests and [operating
       while intoxicated] OWI stop and processing procedures. On
       December 28, 2014, he was on duty with the Clinton Police
       Department, and at approximately 7:35 p.m., Officer Stone received
       a dispatch from Communications from a 911 call indicating a “very
       drunk woman getting ready to leave the Pizza Hut, about 60 years
       of age, still in the store.” This information was relayed to Officer
       Stone, and he was advised that the Pizza Hut was on North
       Second Street in Clinton, Iowa.
               Officer Stone testified he was on South Second Street at the
       time in the area of Hardee’s and began traveling northbound while
       receiving the information from Dispatch. The information from
       Dispatch continued that the caller was the manager of the Pizza
       Hut and that the woman was observed to be very drunk, was
       leaving, and getting in a car. The manager described the car and
       the license plate of the car, and this was relayed to Officer Stone.
       Dispatch ran the plate and determined the owner of the vehicle and
       the home address of the owner, and Officer Stone was aware of the
       address and began traveling towards that address. Officer Stone
       made contact with the Defendant’s vehicle at approximately the
       3100 block of North Third Street in Clinton, Clinton County, Iowa.
       He was the second vehicle behind the Defendant’s vehicle when he
       made contact. He observed the Defendant’s vehicle make a left-
1
  Hagge has not filed an appellee’s brief. The appellant is not entitled to automatic relief,
however, as we “handle the matter in a manner most consonant with justice and [our]
own convenience.” Bowen v. Kaplan, 237 N.W.2d 799, 801 (Iowa 1976); see also State
ex rel. Buechler v. Vinsand, 318 N.W.2d 208, 209 (Iowa 1982). We will confine our
analysis to the State’s objections to the district court’s ruling, “and we will not go beyond
the controverted rulings of the trial court in searching for theories upon which to affirm.”
Vinsand, 318 N.W.2d at 209.
                                         3


      hand turn at 33rd Avenue North, and after the car ahead of him
      continued north, he too turned left on 33rd Avenue North. Upon
      completing his turn, the officer testified he observed the Defendant
      make a wide turn at 33rd Avenue North and, in testimony, testified
      he believed she may have struck the curb on 33rd Avenue North.
      He then confirmed with Dispatch that the 911 caller had left contact
      information, and he stopped the Defendant’s vehicle. Following the
      testimony of Officer Stone, the Court notes from taking judicial
      notice of the Affidavit filed by him herein that he states at the end of
      the first paragraph: “I drove toward 550 Scenic Drive. I saw the
      Chrysler with Iowa plate AYF699 make a wide turn from North Third
      Street onto 33rd Avenue North. I confirmed with the Law Center
      that McRoberts left his contact information. I initiated a traffic stop
      at Scenic Drive and Tower Road.” The Court notes in the Affidavit
      there is no mention by the officer that he believed the Defendant
      had perhaps struck the curb. The officer then processed the
      Defendant for Operating While Intoxicated and, in the course of
      processing, also charged her with Assault on a Police Officer.
              The Defendant testified that she was the driver of the
      vehicle, she did turn left from North Third Street onto 33rd Avenue
      North, and she did not strike the curb.

      The district court found this case indistinguishable from State v. Kooima,

833 N.W.2d 202 (Iowa 2013), and determined the stop of Hagge’s vehicle was

constitutionally unreasonable. The State appeals.

      We review constitutional claims de novo. Kooima, 833 N.W.2d at 205.

      Kooima was recently discussed in State v. McNeal, 867 N.W.2d 91 (Iowa

2015). Our supreme court explained:

              In [Kooima, 833 N.W.2d at 204], police received an
      anonymous tip from a restaurant patron who claimed to have seen
      several men drinking before they left the restaurant in a motor
      vehicle. Police followed the vehicle and, despite observing no
      traffic violations, stopped it. Id. at 205. In concluding the stop
      violated the Fourth Amendment, we noted:
                      Cases holding an anonymous tip had the
              sufficient indicia of reliability to justify the stop contain
              three common elements. First, the tipster gave an
              accurate description of the vehicle, including its
              location, so the police could identify the vehicle. Next,
              the tipster based his or her information on personal,
              eyewitness observations made contemporaneously
                                         4


               with a crime in progress that was carried out in public,
               identifiable, and observable by anyone. . . . Finally,
               the caller described specific examples of traffic
               violations, indicating the report was more than a mere
               hunch. . . .
                       On the other hand, when the anonymous tip
               does not include details pertaining to the tipster’s
               personal observation of erratic driving, other facts that
               would lead to a reasonable inference the tipster
               witnessed an intoxicated driver, or details not
               available to the general public as to the defendant's
               future actions, state supreme courts have ruled the
               stop violated the Fourth Amendment.
       Id. at 208–09, 211.
               Accordingly, we held that when the sole basis for an
       automobile stop is
               a bare assertion by an anonymous tipster, without
               relaying to the police a personal observation of erratic
               driving, other facts to establish the driver is
               intoxicated, or details not available to the general
               public as to the defendant's future actions[, the tip]
               does not have the requisite indicia of reliability to
               justify an investigatory stop. Such a tip does not meet
               the requirements of the Fourth Amendment.
       Id. at 210–11.
               In this case, however, Officer Harris independently verified
       three of the four components contained in the tip.

McNeal, 867 N.W.2d at 101.

       Unlike Kooima, the case before this court does not involve an anonymous

tipster. In addition to identifying himself, the 911 caller gave his location and the

reason he was able to observe Hagge’s intoxication. Information imparted by a

citizen informant is generally considered reliable. See State v. Niehaus, 452
N.W.2d 184, 189 (Iowa 1990). Here, the citizen informant also informed dispatch

that he was the manager of a Pizza Hut, and we can infer the observations were

made in or near that establishment as she was just leaving the Pizza Hut. The

citizen informant also described the make and color of the vehicle Hagge was

driving, provided the license plate number, and explained what direction Hagge
                                           5


was traveling as she left the Pizza Hut. The caller was known to the officer and

had provided reliable and truthful information in other cases involving theft at the

restaurant.

       Officer Stone learned the car was registered to Denis Hagge and was

provided Hagge’s address. Officer Stone successfully intercepted the car when

he took the route he assumed it would take in returning to that address from the

Pizza Hut. He followed the car and observed it make a wide left turn off of North

Third Street onto 33rd Avenue North and also saw the car bounce when it turned

the corner and believed it had hit the curb.

       To justify such a stop on the basis [a driver] was intoxicated and
       briefly detain him for investigatory purposes, the police need only
       have reasonable suspicion, not probable cause, to believe criminal
       activity has occurred or is occurring. When a person challenges a
       stop on the basis that reasonable suspicion did not exist, the State
       must show by a preponderance of the evidence that the stopping
       officer had specific and articulable facts, which taken together with
       rational inferences from those facts, to reasonably believe criminal
       activity may have occurred.

State v. Tague, 676 N.W.2d 197, 204 (Iowa 2004) (citation omitted). Whether

reasonable suspicion exists for an investigatory stop must be determined in light

of the totality of the circumstances confronting the officer. Id.

       Based on the totality of the circumstances, including an identified citizen

caller and the independent verification of a number of details, 2 we conclude the

officer had reasonable suspicion to stop Hagge’s vehicle.



2
  See State v. Walshire, 634 N.W.2d 625, 628 (Iowa 2001) (“When the officers found the
informant to be accurate concerning the vehicle’s description and location, they had
reason to believe the informant was also accurate as to the alleged criminal activity.
Because an informant is shown to be right about some things, he is probably also right
about other facts that he has alleged, including the claim that the object of the tip is
engaged in criminal activity.” (citations and internal quotation marks omitted)).
                                      6


      We therefore conclude the district court erred in granting the motion to

suppress. We reverse and remand for further proceedings.

      REVERSED AND REMANDED.